 In the Matter of R. C. A.COMMUNICATIONS,INC.,andAMERICANRADIO TELEGRAPHISTS ASSOCIATIONandINDEPENDENT EMPLOYEESASSOCIATION OF R. C. A.-C.In the Matter of R. C. A. COMMUNICATIONS, -INC.andAMERICANRADIO TELEGRAPHISTS ASSOCIATIONCases Nos. R-747 and R-748, respectivelySUPPLEMENTAL DECISIONANDAMENDED DIRECTION OF ELECTIONDecember 2, 1938-On November 17, 1938, the National Labor Relation Board issueditsDecision and Direction of Election in the above-entitled proceed-ing.)In its Decision, the Board found that all the employees ofR. C. A. Communications, Inc., excluding executives, managers, con-fidential employees with the power to hire and discharge, constituteda unit appropriate for the purposes of collective bargaining. In itsDirection of Election, the Board directed that an election by secretballot be conducted within twenty-five (25) days from the dateof the Direction among all the employees in the aforesaid unit whowere employed by the Company during the pay-roll period nextpreceding the date of the Direction.Thereafter there was transmitted to the Board a stipulation datedNovember 26, 1938, signed by all parties, in which the parties stipu-lated and agreed as follows :That the National Labor Relations Board may, and it ishereby requested to, amend its decision and direction of electionissued -in the above named proceeding on November 17, 1938,so as to excludenot only supervisory employees with power tohire and discharge but also supervisory employees with powerto recommend hiring and discharging; and temporary employeeswhose employment commenced within six (6) months prior tothe payroll period next preceding the date of the direction ofelection, and also amend its decision to direct that the election19 N. L. R. B. 915.10 N. L.R. B., No. 5.59 60NATIONAL LABOR RELATIONS BOARDby secret ballot shall be conducted as soon as convenient andbeginning as promptly as is practicable after the date of thedirection.That, subject to approval by the National Labor RelationsBoard, the requested amendment to the order, if adopted, shallapply as follows with respect to temporary employees : (a) theelection among all eligible temporary employees shall be con-ducted by mail; and (b) the ballots of eligible temporary em-ployees whose employment shall have terminated or who shallhave received written notice of termination of employment onthe date ballots are opened in the New York Regional Officeof the National Labor Relations Board, shall be excluded fromthe ballots to be counted.'Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :AMENDED FINDINGS OF FACTWe find that all the employees of the Company, excluding execu-tives,managers, confidential employees, supervisory employees withthe power to hire and discharge or with the power to recommendhiring and discharging, and temporary employees whose employmentcommenced within six months prior to the pay-roll period next pre-ceding November 17, 1938, constitute a unit appropriate for thepurposes of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.Upon the basis of the above amended findings of fact and uponthe entire record .in the case, the Board makes the following :AMENDED CONCLUSION OF LAWconfidential employees, supervisory employees with the power tohire and discharge or with the power to recommend hiring anddischarging, and temporary employees whose employment com-menced within six months prior to the pay-roll period next precedingNovember 17, 1938, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.AMENDED DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8, DECISIONS AND ORDERS61of National Labor Relations Board Rules and Regulations-Series1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with R. C. A.Communications, Inc., an election by secret ballot shall be conductedas soon as convenient and beginning as promptly as is practicable,under the direction and supervision of the Regional Director forthe Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, with the balloting among all eligible tem-porary employees and such other employees as the said RegionalDirector deems advisable being conducted by mail, among all theemployees of the Company who were employed by the Company dur-ing the pay-roll period next preceding November 17, 1938, exclud-ing executives, managers, confidential employees, supervisory em-ployees with the power to hire and discharge or with the power torecommend hiring and discharging, and temporary employees whoseemployment commenced within six months prior to the pay-rollperiod next preceding November 17, 1938, and excluding also alltemporary employees whose employment shall have terminated orwho shall have received written notice of termination of employmenton the date the ballots are opened in the offices of the Board forthe Second Region, to determine whether they desire to be representedby American Communications Association, affiliated with the Com-mittee for Industrial Organization or by Independent EmployeesAssociation, for the purposes of collective bargaining, or by neither.[SAME TITLECERTIFICATION OF REPRESENTATIVESJanuary 17, 1939On November 17, 1938, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled cases,A Supplemental Decision and Amended Direction of Election wasissued on December 2, 1938.The Amended Direction of Electionprovided that an election by secret ballot be conducted as soon asconvenient and beginning as promptly as practical, under the direc-tion and supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,with the balloting among all eligible temporary employees and suchother employees as the said Regional Director deemed advisable be-ing conducted by mail, among all the employees of R. C. A. Com-munications, Inc., who were employed by the Company during the 62NATIONAL LABOR RELATIONS BOARDtives,managers, confidential employees, supervisory employees withthe power to hire and discharge or with the power to recommendhiring and discharging, and temporary employees whose employmentcommenced within 6 months prior to the pay-roll period next preced-ing November 17, 1938, and excluding also all temporary employeeswhose employment had terminated or who had received written noticeof termination of employment on the date the ballots were openedin the offices of the Board for the Second Region, to determinewhether they desired to be represented by American CommunicationsAssociation, affiliated with the Committee for Industrial Organiza-tion, or by Independent Employees Association, for the purposesof collective bargaining, or by neither.Pursuant to the Amended Direction of Election, an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the Second Region (New York City). Alleligible employees, employed outside of New York City, were votedby mail, and the dead-line set for the return of mailed ballots wasmidnight, December 17, 1938.All eligible employees, employed inNew York City, were voted in person on December 12, 1938.Allballots cast in the election were opened and counted on December23, 1938.On December 28, 1938, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.No objections orexceptions to the Intermediate Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote___________________________1, 319Total Number of Ballots Counted________________________1, 225Total Number of Votes in favor of American CommunicationsAssociation, affiliated with C. I. O_______________________748Independent Employees Association, RCA-C (IEA) ------449Neither organization___________________________________28Total Number of Blank Votes_____________________________0Total Number of Void Ballots___________________________0Total Number of Challenged Votes________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended, DECISIONS AND ORDERS63IT ISHEREBY CERTIFIEDthat American Communications Association,affiliatedwith the Committee for Industrial Organization, has beendesignated and selected by a majority of the employees of the R. C. A.Communications, Inc., excluding executives, managers, confidentialemployees, supervisory employees with the power to hire and dis-charge or with the power to recommend hiring and discharging, andtemporary employees who have been employed for a period of 6months, as their representative for the purpose of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, AmericanCommunications Association, affiliated with the Committee for In-dustrialOrganization, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of 'employment, and other conditions of employ-ment.10 N L.R. B. No. 5a.